            Case 1:20-cv-01460 Document 1 Filed 06/02/20 Page 1 of 28



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

CHRISTIAN RYDER
c/o International Regulatory Law Group
1629 K Street, N.W., Suite 300
Washington, D.C. 20006,                       Civil Action No.

                    Plaintiffs,

     vs.

UNITED STATES DEPARTMENT OF
THE INTERIOR
1849 C Street, N.W.
Washington, D.C. 20240,

U.S. FISH AND WILDLIFE SERVICE
1849 C Street, N.W.
Washington, D.C. 20240,

DAVID BERNHARDT, in his official
capacity as the Secretary of the U.S.
Department of the Interior,
1849 C Street, N.W.
Washington, D.C. 20240, and

MARGARET EVERSON, in her official
capacity as the Principal Deputy Director
Exercising the Authority of the Director of
U.S. Fish and Wildlife Service,
1849 C Street, N.W.
Washington, D.C. 20240,

                    Defendants.


                    COMPLAINT FOR DECLARATORY JUDGMENT

               1.     Plaintiff, Christian Ryder, challenges the U.S. Fish and Wildlife Service’s

(“FWS”) complete inaction/inactivity regarding a new Captive-Bred Wildlife Registration

(CBW) permit application that was filed with the Department of Interior, U.S. Fish and Wildlife
             Case 1:20-cv-01460 Document 1 Filed 06/02/20 Page 2 of 28



Service, under the U.S. Endangered Species Act (ESA) (hereinafter referred to as “Defendants”)

on or about August 22, 2019.


                 2.    The lawfully submitted permit application was filed with the Defendants

in excess of nine months ago.


                 3.    This Complaint for Declaratory Judgment identifies specific action and

specific inaction by the Federal Defendants.

                 4.    At all times after the codified allotted timeframe Federal Defendants had

under Title 50, C.F.R.17.3 the Federal Defendants to issue or deny the permit application, the

federal defendants caused injury to Plaintiff by the agency’s failure to issue the lawfully sought

permit.

                 5.    This declaratory judgment action brought, under 28 U.S.C. § 2201, for the

de facto denial by the Federal Defendants of the Plaintiff’s permit application seeks a declaration

and determination that the Federal Defendants violated the Endangered Species Act by their

failure to issue the applied for CBW permit.

                 6.    The Federal Defendants violated 50 C.F.R. 17.3, et seq., by their collective

failure to take any action on Plaintiff’s permit application.

                 7.    At all times, Plaintiff was in complete and material compliance with the

Endangered Species Act 16 U.S.C. § 1531, (a)(c)(d) and 50 C.F.R. 17.3 (and all applicable

subsections).


                                     JURISDICTION AND VENUE

                 8.    This Court has federal question jurisdiction over the case pursuant to 28

U.S.C. § 1331.




                                                  2
            Case 1:20-cv-01460 Document 1 Filed 06/02/20 Page 3 of 28



               9.      This Court may grant the relief requested under 28 U.S.C. §§ 2201-2202

(declaratory judgment) and 5 U.S.C. §§ 701-706 (Administrative Procedure Act: judicial review

of final agency action and inaction), and 16 U.S.C. § 1540(g) (ESA’s ‘citizen suit provision’).

               10.     Venue is proper in this judicial district (District of Columbia) pursuant to

28 U.S.C. § 1391(e).

               11.     This Court has subject matter jurisdiction of the Endangered Species Act

16 U.S.C. § 1531, (a)(c)(d).

               12.     The judicial review provisions of APA and ESA waive the Federal

government’s sovereign immunity preclusion, 5 U.S.C. § 702, 16 U.S.C. § 1540(g).

               13.     This Court has personal jurisdiction over the federal agency defendants.

                                            PARTIES

               14.     Plaintiff, Christian Ryder, in an individual citizen with approximately five

decades of experience owning, raising, propagating and maintaining repitiles. See Exhibit A

(Captive-Bred Wildlife Registration (CBW) permit application that was filed with the

Department of Interior, U.S. Fish and Wildlife Service, under the U.S. Endangered Species Act

(ESA) (hereinafter referred to as “Defendants”) on or about August 22, 2019). Plaintiff is an

aggrieved and injured party.

               15.     Defendant, United States Department of Interior, is a department of the

United States government.

               16.     Defendant, U.S. Fish and Wildlife Service, is one of nine independent

agencies that operate under the United States Department of Interior.

               17.     Defendant, David Bernhardt, is presently the Secretary of the Interior and

in said capacity is responsible for rulings issued by any agency under the Department of Interior.




                                                3
             Case 1:20-cv-01460 Document 1 Filed 06/02/20 Page 4 of 28



               18.     Defendant, Margaret Everson, is the Principal Deputy Director Exercising

the Authority of the Director of U.S. Fish and Wildlife Service. Defendant, Margaret Everson

has direct managerial oversight over the employees of U.S. Fish and Wildlife Service.

                                              FACTS

               19.     Plaintiff filed a validly complete new application for registration under the

Captive Bred Wildlife program. Tile 50 C.F.R. 17.3

               20.     Plaintiff has previously filed actions against the United States Department

of the Interior and the U.S. Fish and Wildlife Service to enforce his citizen suit rights as they are

stated under Title 50 and within the Endangered Species Act. See more specifically Phoenix

Herpetological Society, Inc. v. United States Fish and Wildlife Service, Civil Action No. 1:19-cv-

00788 (APM) (D.D.C.); Phoenix Herpetological Society, Inc. v. United States Fish and Wildlife

Service, Civil Action No. 1:17-cv-02584 (APM) (D.D.C.) and Ryder v. U.S. Department of the

Interior, Civil Action No. 1:15-cv-01576 (RCR) (D.D.C.). The 2017 suit is presently before the

District Court awaiting a ruling on competing motions for summary judgment while the 2019

action as it pertains to the claim of “cyclical mooting” is in the process of being amended by way

of plaintiff filing an Amended Complaint. The 2015 suit was ‘Settled by Full Compliance” and

subsequently withdrawn by dismissal on the plaintiff’s part.

               21.     On or about August 22, 2019, Plaintiff’s new application was filed with

Defendants. It is the newest application that was filed during August, 2019, that is the subject of

the instant action. The application exceeds the detail criteria required to obtain a CBW permit.

The application provided thorough, accurate, and complete data and information that would have

allowed the Federal Defendants to make the sensible decision to approve the CBW permit. See

Exhibit A appended hereto.




                                                 4
             Case 1:20-cv-01460 Document 1 Filed 06/02/20 Page 5 of 28



               22.        Plaintiff’s application was accompanied by the required permit application

fee which has been processed by the Federal Defendants.

               23.        On the date the instant suit was filed, the Federal Defendants have not

responded to Plaintiff’s application that had been submitted in good faith and such permit

application was so thoroughly complete as to be beyond enhancement or embellishment.

               24.        Under the District of Washington D.C. (D.D.C.) precedent and by the

Administrative Procedure Act, an application filed with a federal agency that has been ignored,

or the agency has failed to make any ruling or take any ‘action’ upon the application after 180-

days is deemed denied (by the agency). After more than nine months, the Federal Defendants

have failed to grant, deny or request additional material facts. The Federal Defendants’ silence is

a denial under the law.

               25.        Federal Defendants disseminated by listing in the Federal Register the

proposed guidelines and timeframes applicants that seek the Rule 10 exemption for the Rule 9

proscription of 50 C.F.R. 17.3.

               26.        Federal Defendants authored, then printed and distributed a ‘manual’ or

‘handbook” similarly titled “selling” or “administering” the CBW product, whose author,

Michael Carpenter, was then-senior biologist who produced the manual or handbook.

               27.        The manual or handbook, as well as directives enumerated on the Federal

Defendants’ application forms and website, clearly determine that “up to 90 days” is required to

properly review, administer and produce the CBW permit.

               28.        Federal Defendants currently promulgate to the public the anticipated

processing period to expect (by the applicant) for CBW registration. The public notification

reads in material part:




                                                   5
            Case 1:20-cv-01460 Document 1 Filed 06/02/20 Page 6 of 28



               To apply for the captive-bred wildlife registration, applicants must
               complete application form 3-200-41 and submit it along with the
               processing fee to the Service’s Division of Management Authority.
               Applicants should allow approximately 90-days to process and
               review an application. This review process includes a 30-day
               comment period to receive public comments1

               29.     The Federal Defendants have unlawfully, capriciously, and arbitrarily

denied Plaintiff’s application. See Exhibit A.

         Statutory Framework and Facts Giving Rise to Plaintiffs’ Claim for Relief

                                    Endangered Species Act

               30.     Section 9 of the ESA makes is unlawful to ‘deliver, receive, carry,

transport, or ship in interstate commerce … in the course of a commercial activity “any

endangered species 16 U.S.C. § 1538 (a).

               31.     These prohibitions apply to endangered animals bred in captivity, as well

as to those in the wild, unless a lawful section 10 permit has been issued by the FWS.

               32.     Section 10(a)(1)(A) of the ESA authorizes the FWS to issue a “permit”3

for any act that is otherwise prohibited by section 9, but only if such act is “for scientific

purposes or to enhance the propagation or survival of the affected species” id. § 1539(a)(1)(A).

               33.     The FWS may grant exceptions under section 10(a) “Only if (it) finds and

publishes … in the Federal Register that (1) such exceptions were applied for in good faith, (2) if

granted and exercised will not operate to the disadvantage of such endangered species, and, (3)

will be consistent with the purposes and policy [of the] Act”, Id. § 1539(d).

1
              Accessed on March 19, 2019 https://www.fws.gov/international/pdf/factsheet-
captive-bred-wildlife-and-endangered-species-act.pdf.
3
                FWS has organizationally referred to licenses and permits in the ambit of
‘Permits’, although as here with the instant case the Plaintiff was issued a FWS Import Export
Permit, some document authority issued by FWS says ‘permit’ and others say ‘license’. FWS
refers to these as permits.


                                                 6
            Case 1:20-cv-01460 Document 1 Filed 06/02/20 Page 7 of 28



               34.    The purposes of the ESA “are to provide a means whereby the ecosystems

upon which endangered (or threatened) species depend may be conserved, to provide a program

for the conservation of such endangered and threatened species, and to take such steps as may be

appropriate to achieve the purposes of the treaties and conventions set forth in subsection (a) of

this section “16 U.S.C. § 1531(b). No provision of the ESA authorizes the Federal Defendants to

engage in activities that discourage or hinder conservation or result in harm to the conservation

of species. Defendants have taken steps to obfuscate Plaintiff’s procedural entitlement to permits

and licenses for which it is qualified. ESA does not tolerate indiscriminate permit authorization,

and it absolutely does not permit granting permits and approvals under CBW Registration

protocols and Endangered Species Act rules, to other applicants that are under-qualified or not

qualified at all, which as here, these federal Defendants have engaged in such arbitrary approval

granting. These federal Defendants contrary to myriad federal rules have tolerated, allowed, and

in many regard; fostered a pay-for-play scheme where agency outsiders have been allowed

unfettered access to the permitting process; all but guaranteeing approvals inside normal

processing times to persons, entities and non-juridical beings wholly unqualified to possess these

permits, approvals or authorities from the United States Fish and Wildlife Service.

                              The Administrative Procedures Act

               35.    The APA provides for judicial review of final agency action by persons

“aggrieved” by the action. 5 U.S.C. § 702. The APA legally renders “inaction” (by the agency)

as a denial after the sixth month of inactivity (on the application before the agency). Inaction or

the failure to act upon the Plaintiff’s application violates the Endangered Species Act and the

Administrative Procedures Act.




                                                7
               Case 1:20-cv-01460 Document 1 Filed 06/02/20 Page 8 of 28



                36.    Plaintiff is ‘aggrieved’ and suffered injury by FWS DMA’s random and

wanton disregard of 50 C.F.R. 17.3 and 16 U.S.C. § 1531. The de facto denial has recklessly

interfered with international breeding and propagation programs Plaintiff described in Item 10 of

his filed CBW permit application. See Exhibit A. Secondly, The APA imposes upon reviewing

courts duties, including the requirements to:

                       1.     Compel agency action unlawfully withheld or unreasonably

delayed, and

                       2.     Hold unlawful and set aside agency action, findings, and

conclusions to be found to be—

                              A)         Arbitrary, Capricious, an abuse of discretion or otherwise

not in accordance with law…. 5. U.S.C. § 706.

                37.    The judicial review provisions of APA and ESA waive the Federal

government’s sovereign immunity, 5 U.S.C. § 702, 16 U.S.C. § 1540(g)

                38.    The de facto denial contravenes the precise obligations undertaken by the

United States government, as signatory to the Convention on Trade (CITES) 4 and the

Administrative Procedure Act, 7 U.S.C. § 706(2)(a), (c), (d) wherein the (‘Admin. Proc. Act’)

specifically proscribes arbitrariness, capriciousness. In the instant case FWS has arbitrarily

ignored Plaintiff’s August 2019 application .

                39.    No provision of the ESA authorizes the Federal Defendants to engage in

activities that discourage or hinder conservation or result in harm to the conservation of species.

By simply ‘ignoring’ Plaintiff’s application, the Federal Defendants are negatively impacting the

covered species listed on the application, i.e., Grand Cayman Blue Iguana, Cyclura Lewisi. . By


4               https://www.cites.org/



                                                   8
              Case 1:20-cv-01460 Document 1 Filed 06/02/20 Page 9 of 28



using this unlawful de facto denial technique, the Federal Defendants prohibit Plaintiff from

furthering the conservation of the species identified in the application.

               40.      Conduct by the Federal Defendants as described in paragraphs set forth in

this complaint constitutes an abuse of discretion, an abuse of authority, and otherwise not in

accordance with the operative law that has been legislated in the Endangered Species Act or the

statutory framework articulated in the relevant section under Title 50.

               41.     As stated above, in the prior identified actions, the claim presented in this

action is being repeated yet for another time by the Federal Defendants against Plaintiff or an

entity of which Plaintiff is closely affiliated.     In this action, the Federal Defendants have

continued to engage in a persistent pattern or course of conduct that involves inaction and/or de

facto denial until such time as Plaintiff files suit to coerce and compel the Federal Defendants to

perform their statutory and regulatory mandated duties and responsibilities. It is this action by

the Federal Defendants that commenced post filing of suit, that forms the thinly-veiled attempt to

deprive this court of jurisdiction by mooting Plaintiff’s claims by engaging in 11th hour

compliance.

                                     CAUSES OF ACTION

                                          COUNT ONE

                             (Violations of the APA and ESA:
               Federal Defendants Erroneously Denied Plaintiffs’ Application)

               42.     Plaintiff realleges and incorporates herein by reference the allegations set

forth in the preceding paragraphs of this Complaint as though they were set forth verbatim

herein.




                                                 9
            Case 1:20-cv-01460 Document 1 Filed 06/02/20 Page 10 of 28



               43.     Federal Defendants acted arbitrarily and capriciously in denying Plaintiff’s

new permit application. Federal Defendants have arbitrarily and capriciously denied Plaintiff’s

new permit application, through institutional inaction.

               44.     The Federal Defendants violated 5 U.S.C.S. § 706(2)(A), (C).

                                         COUNT TWO

                    (Violations of the APA and ESA: Federal Defendants
              Failed to Enforce ESA and then violated A.P.A. by the Failure to
                         Administer Plaintiff’s Application Review)

               45.     Plaintiff realleges and incorporates herein by reference the allegations set

forth in the preceding paragraphs of this Complaint as though they were set forth verbatim

herein.

               46.     Federal Defendants acted arbitrarily and capriciously and contrary to law

by failing to even consider the new application filed by Plaintiff, on or about August 22, 2019,

for a CBW registration certificate. This inaction violates A.P.A. 5 U.S.C. § 702, et seq.

                                        COUNT THREE

                    (Violations of the APA and ESA: Federal Defendants
              Failed to Administer ESA properly in violation of ESA and APA)

               47.     Plaintiff realleges and incorporates herein by reference the allegations set

forth in the preceding paragraphs of this Complaint as though they were set forth verbatim

herein.

               48.     The federal Defendants have exhibited in the case at bar a callous

disregard to the Endangered Species Act 16 U.S.C. §. § 1539, et seq. All Federal Defendants

have failed in the proper administration to ESA as Congress legislated it. All the of the Federal

Defendants knew their duty under ESA to issue the registration certificate when Plaintiff sought

a section 10 exemption to the section 9 prohibition. These Federal Defendants abrogated



                                                10
            Case 1:20-cv-01460 Document 1 Filed 06/02/20 Page 11 of 28



Plaintiff’s standing under ESA and by doing so they all violated ESA 16 U.S.C. § 1539 et seq.

By violating ESA, these Federal Defendants violated the Administrative Procedures Act 5 U.S.C.

§ 702- 706, et. seq.

                                            Prayer for Relief

               For the reasons stated above, Plaintiff respectfully requests that the Court grant

the following relief:

               1)       Declare that the Federal Defendants violated the ESA and the APA in

denying the Plaintiff CBW amended registration as required under 50 C.F.R. 17-3 et al.

               2)       Declare that these Federal Defendants violated Endangered Species Act 16

U.S.C. § 1531, (a)(c)(d) and by doing so, violated the obligations of the United States

Government under CITES. The Convention on International Trade in Endangered Species of

Wild Fauna and Flora.

               3)       Immediately issue Declaratory Judgment commanding FWS to issue

Plaintiff’s CBW registration certificate.

               4)       Award the Plaintiff all costs associated with this litigation including but

not limited to court costs and fees, printing, mailing, serving, and all costs determinatively

related to the senseless round of unneeded agency appeals, including travel costs and

accumulated legal costs.

Dated: June 2, 2020                             Respectfully submitted,

                                                LAW OFFICES OF FREDERICK COLES, III

                                                /s/    Frederick Coles, III
                                       By:      ______________________________
                                                Frederick Coles, III, Bar No. 434896
                                                4802 South 1110 East
                                                Salt Lake City, Utah 84117
                                                Tel. No. 908.757.4977



                                                   11
Case 1:20-cv-01460 Document 1 Filed 06/02/20 Page 12 of 28



                          E-Mail: FColes@coleslegal.com
                          Attorneys for Plaintiff, Christian Ryder




                            12
Case 1:20-cv-01460 Document 1 Filed 06/02/20 Page 13 of 28




                       EXHIBIT A
                                             Case 1:20-cv-01460 Document 1 Filed 06/02/20 Page 14 of 28




        Form 3·2lJi141
                                                                                                                                                                                           OM8~f~          tlHJUC003
                                                                                                                                                                                                     ~res (~1!'w20




                                                                                        Department of Interior
                                                                                    U.S. Fish and Wildlife Service
                                               Federal Fish and Wildlife Permit Application Form
M S .. Fish and Wildlife Service                                                                                                                Type of A.cavity
illlluffiion of Management Authority
ffimmch of Permits, MS: IA                                                               CAPTIVE-BRED WILDLIFE REGISTRATION (CBW) under the
5iWt5 Leesburg Pike                                                                      U.S. Endangered Species Act (ESA)
iRall£ Church , VA 22041-3803
1HBH0-358-2104 or 703-358-21 04
©mrIPtete Sections Aor B, and C, D, and E of this application. U.S. address may be required in Section C, see instructions for details.
!imnvactions on flow to make your application complete and help avoid unnecessary delays are attached.

Section
                                                                                                                                                                         ·I.c. Middle Namellnitial




                        I . on beha f of a business, corporation, public agency, Tribe, or institution
    r B Comp ete I'f applYing
S eClon
         1,a, Name of business, agency, Tribe. or in stitution                                                  Lb. Doing business as (DBA)

I
I
i        2, Tax Identification no.                                                                              3. Description of business, agency, Tribe. or institution

                                                                                                                                                                                                                   i
    !
    ; 4'.3'~ Principal officer Last narr,e               14.b.Principal officer First Narr.e                    4.c. Principal officer Middle narr.eflni tial           14.d.Suffix
        5. Principal officer title                                                   16. Primary contact name                                                                                                      I




!        7.2, 8usiness telepllone number                j7.b. Alternate telephone number                        J.e. Business fax number                        17.d . -suSllless e·mail address




Section C~ All applicants com lete address information


                                                                                                                                                                                      U. CoUfllfy

                                                                                                                                                                                        UslJ-
11             rty          ,        _           2.c. State

.               o41~ T!:- 1>l§ ~&ku.\Byft
Saetion 0: All applicants MUST com .Iete
:~              1.      Attach the nonrefundabl e application processing fee in the form of a check or money order payable to the u.s. FISH AND W ILDLIFE SERVICE in the
!~                      amount of $200. Federal, Tribal,State, and local government agencies, and those acting on behalf of such agencies", are exempt from the processing fee-
                        attach documentation of fee exempt status as outlined in instructions [50 CFR 13.11(dlJ.
                2.      Certification: I hereby certify that I have read and am familiar with the regulations contained in Title 50 Part 13 of the Code of Federal Regulations and the
                        other applicable parts in subchapter B of Chapter I of Title 50, and I certify that the information submitted in this application for a permit is complete and
                        accurate to the best of my knowledge and belief. I understand that any false statement herein may subject me to the criminal penalties of 18 U.S.C. 1001 .




                                                                                        Please continue to next page
                           Case 1:20-cv-01460 Document 1 Filed 06/02/20 Page 15 of 28

 Form 3-20041                                                                                            OMS Control No.   101!HJQ9~
                                                                                                                 Expires 08J:W2020
 E~ CAPTIVE-BRED WILDUFE REGISTRATiON (U.S. Endangered Species Act)

 PLease use the following application for all CBW requests: new or renewals.

        ~ThiS is a new application.
        D    This is an amendment or renewal application.

A.Uapplicants must complete Part 1 of the application . A CBW Registration remains valid for five years and may be
renewed once for a total validity of ten years, after which the CBW Registration numbe, Mil be retired and you must apply
for a new CBW Registration. If a :renewal application is submitted thirty days or more prior to the expiration of the CBW
Registration, the applicant may continue to conduct previously authorized activities during the renewal process. However, if
the application is submiUed fewer than thirty days prior to expiration, activities must cease at the time the registration
exwire-s until !he renewal process is completed.

FOT n ew applications and amendments, compfete Part 2 of the application. You may renew your CBW once after 5
years , but after a CBW registration has been valid for 10 years, you must submit a complete new application responding
ro BIll questions.
10 renew your CBW (it has been less than 10 years si nce you submitted a completely new application), complete Part 3
d~iis       application.

Electronic submission of inventories. photographs, and receipts: Some applications contain extensive inventories and lor a
large number of photographs or receipts. You may provide electronic versions of the documents. Such a submission wil l
assist the processing of your application since it may reduce data entry by the U.S. Fish and Wildlife Service. If you wish to
provide information electronically, once you have received an application number via the e-mailed acknowledgment letter,
e-maiJ your information to permits@fws.gov. Be sure to include the application number provided in the acknowledgment e-
mall that will be sent to you when we receive your application.


        ~   II will be submitting documents electronically.
PaTtt1 : All Applicants Should Complete:
The Division of Management Authority annually distributes a list of Captive-Bred Wildlife (CBW) Registration permittees to
air CBW registration holders. The list facilitates the exchange of parental stock among registered breeders and includes
permittees that operate as individuals, as well as those that are business entities. For businesses and other organizations
holding CBW registrations, including sole proprietorships. the list includes name, permit number, address, and species
held by each permittee. However, the records for individuals holding CBW registrations are contained in a Privacy Act (5
U.S.C. 552<2) system of records. Therefore, only the name, species, pennit number, and state of residence will
  i W~latically be included on the list. ~:CjPlete address will be included only upon authorization from the individual
aIllJ
 .




ww.rnmlttees.       ~Jt51ft~oQ1~




 Rev. 812017                                                                                                               Page 2 of 8
                                                               Case 1:20-cv-01460 Document 1 Filed 06/02/20 Page 16 of 28

                                                                                                                                                                                                                                                                                                                                                                            erMllli (i;<l!1Ttwl!!'4b, 1illL1ia'-([{[a@
                                                                                                                                                                                                                                                                                                                                                                                                   lB§;p.i~ tii8!a,1i1Qfl2i®




                               If yOOI aJ'!e' not a oosirress Or ~1eaf.fl!)l'ial! efflii'tiy; aNdl are ~'Ying far r.i're' CFJ'W' regV~11' as- <in' jlWiiv.fOOgJ\
                               please provide one of the following statements (Note: if you collect funds for any wildlife purpose, you are a
                               business):

                           I, [your name] of [facility name] authorize the U.S. Fish and Wildlife Service to include my complete address in its
                           CBW registration list and to release this information to other CBW holders or the public, if requested. I would also
                           like the Service to use the following address on the CBW registration list: [indicate either your maiUng address or
                           facility address as identified in your application].

                                  D            Same address as on page one.

                                                          .Ch~· ~~cikl
                                  [ZJ Different address: .--.,                                                                                                                                                                                           L-Aw ~f
                                                                                                                -L rrt~Nttt,~ f~(         1 +.. 360
                                                                                                                   f    Y ~ Ef!'I. rJ W . .5"-1Y\Jl
                                                                                                                       lloo.q ~ 01.~'J)~, d6{J~
                                                                                                                         W <L1 ~ loqtLJ'J                                                                                                                            .J . II 0-
                                                                                                                                                                                                                                             Date                L{jJ.. /_1I JI /

                               OR

                               I, [your name] of [facility name] do not authorize the U.S. Fish & Wildlife Service to include my complete address
                               in its CBW registration list. Since my contact information will not be made available to parties interested in
                               cooperating with other CBW holders in breeding programs, I intend to use the following method to communicate
                               and facilitate exchanges with other interested CBW holders:



                               Signed _ __ __ _ __ _ _ __ _ __ _ _ _ _ Date _ _ _ _ _ __




                      1.       Name and address where you wish the permit to be mailed, if different from page 1. If you would like expedited
                               shipping. please enclose a self-addressed, pre-paid. computer-generated, courier service airway bill. If
                               unspecified. all docu ents will be mailed via the U.S. Postal Service.

                                       ~ .                                                                         . LtiAtu~~
                                          lttJ-'1 \<:~ ( 1·'Ei~~.3M; ...l·VJ ~
                                             ~t                   .iI1>-.) DIL- aooot.
                                                                w~~~:~ if we have questions about thR aw.liC8.tiOn (fl.am.e, phone number, and e-mail)?
                                                                                                       f
                      2.       Who ShO
                                     . U.ld.



                      3. Disquallftcation factor. A conviction , or entry of a plea of guilty or nolo contendere, for a felony violation of the Lacey
                               Act, the Migratory Bird Treaty Act, or the Bald and Golden Eagle Protection Act disqualifies any such person from
                               receiving or exercising the privileges of a permit, unless such disqualification has been expressly waived by the
                               Service Director in response to a written petition. (50 CFR 13.21(c)) Have you or any of the owners of the business, if
                               applying as a business, been convicted, or entered a plea of guilty or nolo contendere, forfeited collateral, or are

                                cUiYN~nD:::es ~y vJ:D~~,a;mal&Uf7Drk) N=>SM~~ ~iYr5
                                 ~ 1l1\'M4.lc!lJeaJ) FJf\~ ~(1. f\r~lQ. tP...lfVb,<kMr' ~ (f; ~Qry,    ~
                 Rev.8}2017       f\}D Mu.J'-la rlP- 7YoT (Jf- ft;rlt:vJ~ Irf~.../ :t<J.$JJ\ O/>lvA' V                                                                                                                                                                                                                                                                                                                              page 3 of 8

                                   No t!Se~tJts~&~../ I'4lJ ufO) /fiMfl'U-
_ _ •• _   _   _ _ ___• _ __      _   " _ _ _ _ •• _ _       ______. _ . _   _ _ _ _ _ " . _. _   •• _ _ _• _ _ _ _ _ _ • •   _ _ Ro _ _ _ • • _ _ _ _ _ _ _ _ _ • _ _ • • • •   _ _ _ _ .... _   .......           _ _ ....... _   _ . . _ _ _ _ _...                                                               ..... _ _   ____                   . . . . _ _ _ H _ _ . _ ._   ......... , •• _   ...._   . - _ _ - . . " . . . . .. _ _ _
                                                         ~
                                                                                                                                                                                                            ~
                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                     ~
                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                 _
                                                                                                                                                                                                                                                                                                     _
                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                             _
                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                        ~
                                                                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                                                                _
                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                   ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                       _
                                                                                                                                                                                                                                                                                                                                                                                                                                                           "
                                                                                                                                                                                                                                                                                                                                                                                                                                                               "
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   _
              Case 1:20-cv-01460 Document 1 Filed 06/02/20 Page 17 of 28




Form 3~200~41 OMS Control No. 1018-0093 Expires 08/31/2020
Rev. 8/2017 Page 4 of 8
    If you answered "Yes" to Question 3, provide: a) the individual's name;
b) date of charge; c) charge(s); d) location of incident; e) court; and f)
action t aken for each violation . Piease be awar e t hat a HYes.ll response
does not automatically disqualify you from getting a permit.

No violations
4.Provide copies of any license or registration under the Animal
VVelfare Act regulations of the U.S. Department of Agriculture [9
CFR 2] (if required) and/or any State license or registration
required to maintain or breed the species requested in Part 2 or
Part 3 beiow. If available, provide a copy of your last two (?)
USDA AWA inspection reports.

I have no permits in my name identified in Question #2

5.The exact location(s) , including address(es)j where the wildiife
iequested in this application will be maintained. If more than one
location exists, list all that apply (Note: You must report any
change in address or location of facilities to the Division of
Management Authority within 10 days).



-    t   'a:ir ,AiflmS'iDtrn"-iJjff
6.Provide a current inventory, including those out on loan, for
each of the ESA-listed species you are requesting to include or
have already been approved to hold (if currently holding a valid
CBW registration) on your CBW registration

Applicant does not presently have any ESA-listed animals,
so none are listed. This is an application to obtain the

                                           1
        Case 1:20-cv-01460 Document 1 Filed 06/02/20 Page 18 of 28




'applied for' species under the Endangered Species Act. To
be clear, when the application is approved (or, if the
application is denied and I file suit and the Court orders the
permit's issuance) I will then have the endangered animals
sought to be covered by the application.



7.A description of the qualifications of the individuals who will care
for the animals, including the number of years' experience with
this species or similar species, and names of current caretakers.

Christian Ryder has fifty years (which is 50% of a century)
experience. Starting at 5 years old he had adult boa
constrictors and medium size pythons. He has bought,
raised, bred and maintained numbers of species of iguanas
including
/guana-iguana
Cyclura carinata
Cyclura nubila
Cyclura col/e;
Cyclura cychlura
Cyclura cornuta
He has obtained, maintained, propagated, collaborativeiy
interfaced with wildlife specialists, zoologists and
herpetologists surrounding the sound, ethical, legal, proper
and best practices for reptile husbandry, and in particular
iguana and monitor care and propagation.
He has successfully produced colonies of Morelia Boeleni (
the Boelens python) and has dispatched Boeleni specimens
to professional herpetologists in the U.S. accompanied by a
successful propagation package (precise enclosure
instructions, use of natural and human produced lighting
specifications (needed to brumation».


                                     2
             Case 1:20-cv-01460 Document 1 Filed 06/02/20 Page 19 of 28




He has also successfuHy produced several colony pods of
Apadora Papuana (another very difficult python to breed in
captivity).
He is also a crocodile specialist with advanced ethology
experience. He probably understands juvenile and sub-adult
crocodile behavior better than any known published author
on this topic.
He founded and funded Comoros Crocodile Farm which
commenced a propagat\on endea'llor for the species
Crocody/us niloticus and Crocodyius rhombifer. The farm
will produce its first clutch in December 2019.

He has worked with giant tortoises Cheiinoidis nigra.

He also has hands-on care, maintenance and husbandry
experience with a range of non-human primates. In fact, he
was raised (as a child forward) with non-human primates.
Furthe-r in fact, his very last non-human primate is buried at
Arlington National Cemetery (with his natural father, a World
War II navy hero)1




Part 2: New Application, Amendment, or Renewal of a caw
which is older than 10 years: FOR EACH SPECIES BEING
REQUESTED for inclusion in a registration, whether a new
application or amendment, complete each of the following
questions. Sig.nify that you have read each question by writing
"NIA" if not applicable. If submitting hard copy pages, please
indicate the species and the application question number you are
addressing.
1 This was done long in advance of being made aware that Arlington Cemetery prohibits burial of animals remains
of any kind.

                                                       3
        Case 1:20-cv-01460 Document 1 Filed 06/02/20 Page 20 of 28




This· is-a new application

B.The scientific name (genus, species and, if applicable,
subspecies) and common name of the species.

Grand Cayman Blue Iguana, Cyc/uraLewisi


9.The name, address, and CBW registration number of the
person(s) or institution{ s) from whom you p~an to acquire-the
wildlife. If currently unknovJn, state if there is an organized
breeding program that you are involved with or if you have
communicated with other breeding organizations.

It is -my intention to obtain progeny from Phoenix
Herpetological Society of Scottsdale, Arizona, and their CBW
# is MA 19818A. The physical address is 28011 N 78 th St.
Scottsdale, Az. 85266.This institution has a breeding
program ongoing which surrounds-pre-Act specimens that
have been carefully bred and housed and the lineage is
distinct.

I have been in constant communication \'vith David Blair for
his valuable input regarding propagation difficulties with the
species under application here.

He did a field study of the species on Grand Cayman in
August 2001 and again in June 2011.




10.Provide a specific description of hOVJ your proposed activities
are going to facilitate captive breeding for conservation purposes
                                    4
        Case 1:20-cv-01460 Document 1 Filed 06/02/20 Page 21 of 28




of thfS species, including your long-term goals for your
breeding program and intended disposition of any progeny_

My program description:
Itismyp.lan to propa.g atea colony of G.r andCaymaniguanas. J have
 over fifty years of reptile and more specificallyiguanid experience.
 First: Since 'any' propagation of endangered species provably
enhances the survival of the species by increasing the number of live
 specimens, this requirement is met. Every risk-assessment study
 shows that increasing the basis of the- species y which is the
 underlying total number of any given species, the specific species is
 then more expansive (increase of aggregate population). Expansion
 of the basis is counted by and interpreted as 'increasing the
 population' size (exponential expansion of the basis).
 By further example: Some recent studies reveal that the cumulative
 aggregate of this species in their natural environment *(on Grand
 Cayman) ( and all within a very, very tight 3.1 mile or 9.603e+6 square
 yard area) is 1000 (one thousand) live animals. Prior to re-
 colonization by specimens from off-site breed colonies hatched in the
 United States, prove the population was low as " 12 wild animals't
 with other scientific estimates as 'species extinct" .
 For those specimens actively wild on Grand Cayman today this
 means that scientifically; 1 00% of the 1 000 live specimens on Grand
 Cayman are isolated in an area so small that it can be covered by an
 average man is less than 44 minutes time (at a walking pace). And
 these precise geographical coordinates have been proven and ratified
 by each expert that studies this particular species. The three existing
 colonies on Grand Cayman are very close together, the iguanas travel
 between those three sections and there is no natural- or manmade
 prohibition or intervention that impedes inbreeding of this iguana
 species (or any other in any location for that matter). All effort.s to
 delineate the three populations from cross mixing has been
 abandoned years ago. Scientists are in universal agreement that the
-starter genetic pool had been impossible to-s-eg_regate·because the
 specimens on Grand Cayman originated from essentially specimens
 with no genetic differentiation.

Considering the very small natural cohort of the species on Grand
Cayman- and the very few live specimens accounted for there, my

                                     5
        Case 1:20-cv-01460 Document 1 Filed 06/02/20 Page 22 of 28




b ..eeding: program can produce up to 20 new,specimens per year. -
Since I am applying for two females and one mate (and contemplating
a male that has provably bred already) I can produce up to 40 viable
specimens per year. Thus; in three years I would be able to produce
120 specimens which would equal near or about 12% of the total
known -wild -p opulation. Using onjy the original1.2 'in this sl mpl e
calculation, in four years I can produce nearly 50% of the total known
population in the wild (which would be about 440 new Grand Cayman
iguanas. This calculation does not confound for any breeding of the
progeny from the original propagation(s) that my program starts with.

Establishment or Augmentation of Grand Cayman Blue Iguana SSP
My plan also includes working with other U.S. CBW holders for this
species. I also have first-hand knowledge of some original proven
specimens that had not been covered by CBW registration (because
the owners/keepers never had any interface with interstate commerce,
thus they are indemnified from CBW registration requirement(s). I am
aware of several stand-alone specimens in zoological collections. I
also know that Crutchfield Reptiles (of Florida) has several breeding
age, o riginaUy lawfully imported Grand Cayman Blue iguanas. Since I
work with Crutchfield Reptiles on a regular basis, those particular
specimens could be used as an adjunct to my original propagation
plan(s) mentioned here. I will work collaboratively with those permit
holders to offer 'in-house' breeding loans- meaning exactly that those
sp ecimens not in my ownpossesslo:n would t hen be shipped to me
for propagation of the species, which \vould then produce even more
specimens which then adds to the cumulative total of this species on
the planet, increasing the basis in general. Moreover, using the stand-
alone specimens described above, this will radically increase genetic
diversity of the species because t am aware that the specimens I am
going to acquire for my "specie saving" propagation program, are
unrelated to those specimens that are in other coliections.

And from a conservation perspective, breeding this species here, as
proposed, ads slgnUicantly to the conservation of the species. And
unlike in the wild on Grand Cayman where "feral cats, dogs, rats"
reduce native population on Grand Cayman by scientifically proven
predation, my breeding colony, -and any other propagation program
flowing from it means that my specimens will help get jump ..started,
they will not have the chaUenges of rat-cat-dog predation. And where

                                    6
         Case 1:20-cv-01460 Document 1 Filed 06/02/20 Page 23 of 28




science-reports that only perhaps one or two hatched \r/ild specimens
survive their first year, my experience and enclosure plans will
eliminate loss that occurs through natural attrition or contrived
attrition by the cat-rat-dog problem on Grand Cayman. As we all know
very well, larger full-body, fully developed Grand Cayman iguanas are
adept atminimJzing the cat-rat predation effect. Adult iguanas of this
species have been shown to even repel some dog attacks.

Return of Sub-Adult Grand Cayman Iguanas to Grand Cayman: All the
evidence shows, and this is shown by the verified statements of
officials on Grand Cayman that 'release' of sub-aduFt progeny into the
wild of Grand Cayman has been the single known intervention to stop
the decline of endemic specimens on Grand Cayman. Without this
intervention there would be no iguanas on Grand Cayman .

.f¥'yplan w ould i nclude the establishment of shipments of sub-ad u it
 Grand Caymans back to Grand Cayman. The science data reveal that
 Grand Cayman officials have welcomed and continue to welcome this
 approach at restocking Grand Cayman with this indigenous species.

  Further Diversification and Alternate Pro-p agation
                                                   .~
                                                      Programs
                                                            -. -.
  By working with several existing known specimens that are held
  within U.S. zoological collections, by offering each some progeny
  from my propagation program they are willing to establish sub-
  colonies which will add to the aggregate cumulative number of
~,speeimens4 '-These conservationists will b e 'eontractuaUy' drawn jnto
  the requirement to share their progeny to go back to Grand Cayman
  as sub-adults. I have working relationships with most AZA Reptile
  Curators in the United States.

AU progeny will be-used to repopulate on G·rand· Ca,y man. The· sole·
limiting exception \vil! be those progeny used to seed or start
propagation programs with the zoological held specimens described
above.

Cofts-ervingthis Species Through :Education and Public AWiueness
I have extensive experience lecturing about reptiles. I've had
near or about 9000 students to date attend my lecture series.
It is my intent to create a stand-alone lecture series that will

                                     7
               Case 1:20-cv-01460 Document 1 Filed 06/02/20 Page 24 of 28




cover only the Grand Cayman iguana. This. I;ecture seri.e s will
cover the plight of the specimen, education about the
specimen and get the students invoived with the specimen.
Right now- this is critical! The environmental news is afloat
v/Uh stories of the green iguana (Iguana. iguana) that is
offensively invading Florida. With the Florida officials'
multiple announcement to 'kill every iguana you see' and this
is actively covered by main stream media, the public is
mistakenly being misinformed. Because at no time do Florida
officials (state, county, local) differentiate between Green
Iguanas and Blue Iguanas from Grand Cayman.
As is well known from the science, Grand Cayman blue
iguanas have the ability to change coloration based on
numerous circumstances ( camouflage, matin9"jfr-ight, food
gathering, sun intensity, temperature, age, mood and
disposition). With a half million tourists to Grand Cayman
annually 2 there is a mixed message: by example; are
iguanas all invasive? Is kiliing in iguanas Florida ii, porla,b ie
idea in the mind of tourists visiting Grand Cayman? If a blue
iguana is in its 'green mode' (or green coloration phase) is
the message it is fair game for elimination? Is an iguana
crossing a highway on Grand Cayman OK to run over the
way it is in Florida and Georgia?
These are troubiing issues that can negatively impact wild
iguanas on Grand Cayman. Looking at this alternatively, the
example is simple: A feral dog in the brus-h in Flori.da ~s not
different than a feral dog any\vhere else, this applies to
Grand Cayman. The same applies to cats, to a greater degree
actually.


11 ~Providedocumentationor a complete "description -showing how
your captive population is being managed to maintain its genetic
vitality. If you do not currently maintain sufficient specimens of
2   https:Utradingeconomics .com!cayman-islands!tourist-arrivals

                                                         8
                 Case 1:20-cv-01460 Document 1 Filed 06/02/20 Page 25 of 28




each species requested to maintain the- genetic viabiUty of the
species, you must participate in an organized breeding program.
Please indicate this program and provide documentation
describing the objectives, goals, and current efforts of the
program .

My plan also includes \vorking with other U.S. CB\,'V holders for this
species. I am aware of several stand-alone specimens in zoological
collections. I will work collaboratively with those permit holders to
offer 'in-house' breeding toans- meaning exactly that those
specimens not in my own possession would then be shipped to me
for propagation of the species, which would then produce even more
specimens which then adds to the cumulative total of this species on
the planet. Moreover, using the stand-alone specimens described
above, this win Increase :g enetic diversity of the species because 1 am
aware that the specimens I am going to acquire for my "specie
saving" propagation program, are unrelated to those specimens that
are in other collections.

And from a conservati.o n pers.p ective". br.eeding this species. here, as
proposed ads signiUcantly to the conservation of the species . And
unlike in the wild on Grand Cayman where "feral cats, dogs, rats"
reduce native population on Grand Cayman by scientifically proven
predation, my breeding colony, -and any other propagation program
-·. . y -ne"~·
m      ' ~f'vii'me-.c.
                 . .1-1",", ",u.i.u-
                            ."'I-U ..~J·
                                     Hl':.),n      :::J..... ,i·.·l m
                                            .... ..~t    ~.u        · . n--e"'-~"'~
                                                                 ,...-~.f.4.j          I.i no
                                                                               ;L",U.,'will       ·~" ·u!,..a·
                                                                                            . . . ..       ·· v
                                                                                                              -·e   ...t...o .chaJ'eng
                                                                                                                ... .uh..       . . . :J . . ' es
of ratacat-dog predation. And where science reports ~hat oniy perhaps
one or two hatched wild specimens survive their first year, my
experience and enclosure plans will eliminate loss that occurs
through natural attrition or contrived attrition by the cat-rat-dog
problem on Grand-Cayman. As we, aU know wen, fa-rger fun·body, funy
developed Grand Cayman iguanas are adept at minimizing the cat-rat
predation effect. Adult iguanas of this species have been shown to
repel some dog attacks.

Re,turnofSub-AdultG-randCaYftl~:n~9lJanas toGran_~ · c:.al(man: AU                                                                        the
evidence ShOV/S, and this is s-h own by the verified statements of
officials on Grand Cayman that 'release' of sub-adult progeny into the
wild of Grand Cayman has been the single known intervention to stop


                                                                        9
        Case 1:20-cv-01460 Document 1 Filed 06/02/20 Page 26 of 28
  '-




!he decli~e of endemic specimens 011 Grand Cayman. Without this
mterventlon there would be no iguanas on Grand Cayman.

My plan would include the establishment of shipments of sub-adult
Grand Caymans back to Grand Cayman. All of the science data reveal
that Grand Cayman officials have 'welcomed and continue to welcome
this approach at restocking Grand Cayman with this indigenous
species.

My notes and research shows that officials an Grand Cayman greatly
welcome reintroduction to the isJand's-wild area the release of
additionai specimens.

12.lf your activities include the holding of surplus animals (i.e., no
longer needed in the organized breeding program and will no
longer be bred) for an organized management program ,
document how your acquisition of such wiidlife wili relieve
crowding at the locations from which the wildlife will be obtained,
and thereby assist the breeding program for the species involved.
Provide documentation that you are a participant in an organized
breeding program where the holding of surplus wildlife has been
identified as a necessary objective of the breeding program.
Provide a description of hov\! you will restrict/control breeding at
your faciHty.

There has never been in the history of record keeping of or
for the Grand Cayman blue iguana any "overcrowding", there
has never been "excess specimens J7 , and since at least as far
as males Grand Cayman blue iguanas go, science has
dictated they will mate and produce viable progeny to their
final day of life. Since specimens have lived in captivity for
70 years according to science, their -l ong lives generally go to
the idea they are stiil viable for propagation. Since the native
population is 'challenged' and more specimens are needed
where the species is endemic, no situation presents where
overcrowding or superfluous stock exists~
       Case 1:20-cv-01460 Document 1 Filed 06/02/20 Page 27 of 28




13.For each requested species, provide a description of your
experience in maintaining and propagating the requested species
or similar species, including:

  a. The number of years you or the facility has/have fTlaintained
     the requested species or similar species.

I have propagated many species of reptiles. Iguanids are not
challenging to propagate with the sole caveat that dominant
males are either housed separately- Of- each enclosure has
room and path for retreat and escape from a dominate male.

  b. During the past five years, how many (by species, by year)
     successful births/hatches of each requested species or
     similar species have occurred at your facility? How many
     survived beyond 30 days?

    I have not bred (propagated) the species under
    application prior to the application. Ho\vever, I have
    propagated iguana.iguana and Cyciura.nubila with
    measured success. There is no significant difference
    between or among the species listed here and the
    species that is under application.


  c. How many mortalities of requested species or similar
     species have occurred at your facility during the past five
     years? What were the causes? What measures have you
     taken to prevent future mortalities?

Total morbidity/mortaiity :: 0

                                   11
        Case 1:20-cv-01460 Document 1 Filed 06/02/20 Page 28 of 28



i haven't had any mortalities in the last 5 years so there is no
proactive measure to take



  d. A brief resume for all senior anirnal care staff or personnel
     that will be working with or maintaining each species
     requested.

     Applicant's \'Wildlife resume is attached


14.Provide a detailed description, including size, construction
materials, and protection from the elements, as well as
photographs and detailed diagrams (no blueprints, please) cleariy
depicting your existing facilities, including space for future
progeny, where the wildlife will be maintained.

n,1y enclosures with resemble the attached descriptions.




                                   12
